June 11, 2012 Michael R. Clampitt Division of Corporation Finance Securities and Exchange Commission Washington, D.C. 20549 Re: Farmers Capital Bank Corporation Registration Statement on Form S-1 (SEC File No. 333-180911) Dear Mr. Clampitt: In connection with the above-referenced Registration Statement, and pursuant to Rule 461 under the Securities Act of 1933, as amended (the “Act”), we hereby join in the request of Farmers Capital Bank Corporation that the effective date of the Registration Statement be accelerated so that it will be declared effective at 9:00 a.m., Eastern Time, on June 13, 2012 or as soon as practicable thereafter. Pursuant to Rule 460 under the Act, please be advised the undersigned effected the following approximate distribution of copies of the Preliminary Prospectus dated June 11, 2012 (the “Preliminary Prospectus”): No. of Copies Institutions 850 Others 100 Total 950 [SIGNATURE PAGE FOLLOWS] Very truly yours, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED SANDLER O’NEILL & PARTNERS, L.P. By: MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED By: /s/ William D. Hobbs Authorized Signatory By:SANDLER O’NEILL & PARTNERS, L.P. By:Sandler O’Neill & Partners Corp., the sole general partner By: /s/ Jennifer A. Docherty Name: Jennifer A. Docherty Title: Authorized Signatory For themselves and as Representatives of the other Underwriters
